Exhibit 10.9

 

January 24, 2013

 

Jeffrey Fink

Jeffrey P. Fink and Shana E. Fink Family Trust Dated October 23, 2012

4325 Hawk Street, San Diego, CA 92103

 

Dear Jeff,

This letter shall serve as to confirm and acknowledge that, for purposes of
clarity and to avoid ambiguity, the Maturity Dates for the six Convertible
Promissory Notes (the "Notes") held by Jeffrey P. Fink and Shana E. Fink Family
Trust Dated October 23, 2012 (“the Trust”), as amended on January 23, 2013, have
the same Maturity Dates as the Convertible Promissory Notes (the "Original
Notes") that they replaced, notwithstanding anything in the Notes to the
contrary. Accordingly, the Maturity Dates of the Notes are as follows:

 

Original Note Issue Date Note Maturity Date July 1, 2012 July 1, 2013 August 15,
2012 August 15, 2013 September 26, 2012 September 26, 2013 October 26, 2012
October 26, 2013 December 6, 2012 December 6, 2013 January 9, 2013 January 9,
2014

Please confirm your agreement with the above by executing a copy of this Letter
in the space provided and returning same to us immediately.

 

Thank you,

SaaSMax, Inc

 

By: /s/ Dina Moskowitz

Dina Moskowitz, CEO

 

 

Acknowledged and Agreed this 24th day of January, 2013

 

Jeffrey P. Fink and Shana E. Fink Family Trust Dated October 23, 2012

 

By: /s/ Jeffrey P. Fink

Authorized Signature

